Citation Nr: 1739290	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), claimed as sleep difficulties. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Melissa Barbee, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1969, with service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

This case was previously before the Board in September 2016, at which time it was remanded for additional development.  As the actions specified in the remand have been substantially completed, the matter has been properly returned to the Board for appellate consideration. See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


FINDING OF FACT

The probative medical evidence weighs against a finding that the Veteran has a diagnosis of an acquired psychiatric disability, to include PTSD, that is related to service. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125(a) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  VA's duty to notify was satisfied by a letter dated June 2012.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The duty to assist the Veteran in the development of his claim for service connection for PTSD has been met.  All potentially relevant evidence necessary to adjudicate the claim has been identified and obtained, including the Veteran's VA and private medical records.  The Veteran has also been provided VA medical examinations in connection with the claim.  Most recently, the Veteran was provided a VA medical examination in December 2016 pursuant to the Board's September 2016 remand.  The Board finds that this VA examination provides the necessary findings to make this adjudication.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

Neither the Veteran nor his representative has advanced any procedural arguments in relation to VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran. . . .").





II.  Entitlement to Service Connection for an Acquired Psychiatric Disability, to include PTSD

Legal Criteria 

The Veteran contends that he has an acquired psychiatric disability, to include PTSD, claimed as sleep difficulties, related to his service in the Republic of Vietnam. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of an in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge when all evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection for PTSD requires specific findings.  These are:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2016). The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. § 4.125(a) (2016).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2) (2016). 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis 

In this case, the Veteran contends that he has a current diagnosis of PTSD, stemming from his experiences in the Republic of Vietnam.  He described North Vietnamese Army rocket and mortar attacks on his company while he was stationed at Camp Holloway as stressors.  His primary symptom is sleeping difficulties.        

The Veteran's service treatment records are silent for any treatment of or diagnosis of a psychiatric disability.  On separation in June 1969, the examiner indicated that the Veteran's psychiatric processes were normal.

The Veteran was afforded a VA examination in June 2012.  Following the evaluation, the VA examiner found that the Veteran did not meet the diagnostic criteria for PTSD under the DSM-IV criteria.  In the examiner's medical opinion, the Veteran did not meet any of the criteria and did not have any other mental disorder.  The DSM-IV criteria was controlling at the time.  Due to the lack of any current diagnosis, the RO subsequently denied the Veteran's claim for service connection for PTSD.       

Following the unfavorable rating decision, the Veteran obtained a medical opinion from a private psychiatrist, Dr. J., in October 2012.  The Veteran contends that he saw Dr. J. four times over the course of one year.  Dr. J. diagnosed the Veteran with PTSD "directly related and far beyond any reasonable doubt . . . due to traumatic war experiences . . . in Vietnam."  

In a June 2015 memorandum, the VA made a formal finding that there was not enough information available to corroborate the stressors associated with the Veteran's claim for service connection for PTSD.  It was noted that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of Marine Corps or National Archives and Records Administration (NARA) records.  Further, it was determined that the Veteran's Personnel Records did not corroborate stressors associated with his claim for service connection for PTSD.

On appeal in September 2016, the Board noted that during the pendency of the Veteran's claim, federal regulations had been amended and the governing diagnostic criteria for diagnosing PTSD had been changed to the DSM-V.  The Board remanded the matter in order to obtain a new VA examination applying the correct DSM criteria. 

The Veteran underwent a new VA examination in December 2016.  The Veteran stated that he had no worries, he had occasional feelings of irritability while driving, but life did not bother him.  The examiner noted that no other neuropsychiatric complaints were reported.  The VA examiner determined that the Veteran did not meet any of the criteria under DSM-V for a diagnosis of PTSD or any other mental disorder.  She noted that the Veteran was found with some sleeping difficulties and episodes of irritability, but she opined that these are not a full mental condition.  The examiner considered all the medical evidence available in the Veteran's claims file, including the private medical opinion from October 2012, in rendering her opinion, and provided a rationale for her findings.

Following a thorough review, the Board finds that the record does not contain any probative, medical evidence of a current diagnosis of PTSD, in accordance with the DSM, nor of any other psychiatric disability linked to the Veteran's period of active duty.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation; consequently, failure to establish a current disability results in the denial of a claim.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.304(f) (2016); see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Specifically, a claimant must have a disability in order to be considered for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges that the record contains conflicting medical opinions on whether the Veteran has a current diagnosis of PTSD.  When the evidence of record contains conflicting medical opinions, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another if its statement of reasons and bases is adequate to support that decision.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  It is in the purview of the Board to decide, in the first instance, which of the competing medical opinions or examination reports is more probative of the medical question at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).     

When considering the probative value of medical opinion evidence, the Board considers the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140, 146 (1993); Guerrieri, 4 Vet. App. at 470-71.

In reaching its decision, the Board has assessed the weight and credibility of the conflicting medical evidence and determines the December 2016 VA examination to be the most probative.  The VA examinations in June 2012 (applying the DSM-IV criteria) and December 2016 (applying the less-stringent DSM-V criteria) found there to be no current diagnosis of PTSD.  In both examinations, the examiners, both of whom are VA psychiatrists, fully reviewed the Veteran's claims file and medical history, and conducted a complete mental health evaluation applying the correct diagnostic criteria.  The December 2016 examiner also reviewed and considered Dr. J.'s private medical opinion.  She provided a fully articulated conclusion adequately supported by medical rationale and citations to the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 302-04 (holding that conclusions that are factually accurate, fully articulated, and contain sound reasoning contribute to the probative value of a medical opinion). 

In contrast, the brief private medical opinion furnished by Dr. J. in October 2012 consists only of a conclusory statement giving a PTSD diagnosis following a short recitation of the Veteran's claimed stressors.  Moreover, there is no indication that the PTSD diagnosis was rendered upon application of the DSM criteria as required to sustain a claim of entitlement to PTSD pursuant to 38 C.F.R. § 3.304 (f). There is no evidence that the private doctor reviewed the Veteran's claims file or considered the Veteran's medical history in his diagnosis.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion, are important factors for assessing the probative value of a medical opinion).  Furthermore, there is no discussion of follow-up psychiatric treatment.  A mere conclusory opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to a medical opinion.  Stefl, 21 Vet. App. at 125.  Accordingly, the Board has assigned minimum probative value to the October 2012 medical opinion.    

While the Board may not ignore a medical opinion, it is certainly free to discount the relevance of a physician's statement, as it has done in this case.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  In this case, the Board finds the opinion of the VA psychiatrist who rendered the December 2016 examination to be more probative than that of the Veteran's private psychiatrist.  The VA psychiatrist gave specific rationale regarding why the Veteran did not meet the diagnostic criteria for a PTSD diagnosis.  The private medical opinion contained no rationale for the basis of the opinion, and the Board affords it much less probative value.  The Board finds the VA examiner's opinion to be the most persuasive evidence of record, which ultimately weighs against a finding that the Veteran has a current diagnosis of PTSD, or any actual acquired psychiatric disability.    

The Board does not doubt the Veteran sincerely believes he has PTSD that is related to his active service.  However, the Board notes that PTSD or an acquired psychiatric disability is not the type of disability that is capable of lay observation and diagnosis and there is no indication the Veteran has the requisite knowledge of medical principles needed to render an opinion on matters involving medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the Veteran's contention that he has PTSD is outweighed by the most probative medical evidence in this record.

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for an acquired psychiatric disability, to include PTSD.  Because the evidence fails to establish a current diagnosis for PTSD or any acquired psychiatric disability, the Veteran's claim does not satisfy the criteria for service connection.  As such, entitlement to service connection for an acquired psychiatric disability, to include PTSD is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     


ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.  





____________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


